DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 February 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10-12 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2014/0060020 to Peterson et al. (Peterson hereinafter) in view of US PGPub 2006/0188380 to Strong (Strong).
Regarding claim 1, Peterson teaches a hydraulic power unit configured to output a driving flow of hydraulic fluid to a downstream location (e.g. 82), to power a tool (36) and receive a return flow (via 92), comprising a frame (42), a fluid tank (64) supported by the frame, a hydraulic circuit (66, 68, 70, 72), configured to draw fluid from the tank and output it at the downstream location (82), a manifold (52) 
Regarding claim 3, By the same analysis as above, it would have been obvious to use a pump as taught by Strong for the second pump, in order to have an advantageously modular pump to facilitate assembly and maintenance.
Regarding claim 5, the examiner takes Official Notice that it is well known to operate dual pumps 180 degrees out of phase in order to reduce vibrations.  The examiner bases this assertion on the commercial availability and prevalence of this feature over the last century.  Therefore, it would have been obvious to one of ordinary skill in the art to operate the pumps of Boehler 180 degrees out of phase in order to suppress vibration.  The examiner further notes that this holding was not traversed by the applicant in response to the original holding in the Office Action mailed 10 July 2020.
Regarding claim 6, Peterson teaches that the first and second pumps may having different pressure levels and/or flow rates (paragraph 18).  In performing the modification of using pumps as taught by Strong, those of ordinary skill in the art would be well aware of the relationship between displacement volume and flow rate in a positive displacement pump and would be capable of optimizing that variable to achieve desired flow rates and pressures and the powered tools and equipment.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a larger displacement 
Regarding claims 7 and 10, Strong teaches that each pump comprises a cylinder body (90, 92, 108, 148), an inlet (54) extending into a lower portion (90), an upstream chamber (124), a downstream chamber (144), and an outlet (56), as well as a piston with a piston head (top of 142) disposed outside of the cylinder body, a piston rod (rest of 142 and 146), an upper diameter portion (142) and a lower diameter portion (146) with a larger diameter than the upper.
Regarding claims 8 and 12, Strong teaches that each pump has a first (or third) dynamic seal (153) disposed between the first lower diameter portion and the cylinder body configured to separate the upstream and downstream chambers, and a second (or fourth) dynamic seal (140) between the upper portion and the cylinder to define a downstream end.
Regarding claim 11, Peterson teaches that the first pump (53) may be larger than the second, therefore it would have been obvious that comparable components of each pump would have the same size differential.
Regarding claim 20, Peterson teaches a pump system for a hydraulic power unit comprising a first pump (53) and a second pump (51) each configured to provide respective hydraulic fluid flows to a hydraulic circuit (66, 68, 70, 72).  Peterson also teaches that the first and second pumps may having different pressure levels and/or flow rates (paragraph 18).  In performing the modification of using pumps as taught by Strong, those of ordinary skill in the art would be well aware of the relationship between displacement volume and flow rate in a positive displacement pump and would be capable of optimizing that variable to achieve desired flow rates and pressures and the powered tools and equipment.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a larger displacement volume in the first reciprocating pump as a matter of routine optimization of a known result effective variable according to the teachings of Peterson. Finally, Peterson teaches that the flows 
Regarding claim 21, Peterson teaches two fluid lines (between 62 and 36) to which and from which hydraulic fluid flows.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Strong as applied to claim 1 above, and further in view of US PGPub 2014/0121919 to Nackers et al. (Nackers).
Regarding claim 22, the previously applied references teach the limitations of claim 1 from which claim 22 depends, and further teach combining the first and second hydraulic flows (paragraph 28), but do not teach the use of hydraulic hose.  Nackers teaches another hydraulically powered apparatus generally, and particularly teaches that hydraulic hose may be used to provide power to hydraulic tools (paragraph 25).  Therefore, it would have been obvious to one of ordinary skill in the art to use hydraulic hose as taught by Nackers in order to provide power to the tools of Peterson.
Claims 2, 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Strong as applied to claim 1 above, and further in view of US PGPub 2017/0058923 to Boehler et al. (Boehler).
Regarding claim 2, the previously applied references teach the limitations of claim 1 from which claim 2 depends, but do not teach direct mounting of a pump to a tank and manifold.  Boehler teaches that the first pump is directly mounted to a tank exterior side (at plate 47) and to the manifold exterior side (connection shown schematically in Fig. 1).  Boehler teaches that this is an advantageously compact design (paragraphs 3-5).  Therefore, it would have been obvious to one of ordinary skill in the art to mount the pumps of Peterson as claimed as taught by Boehler in order to do so compactly.
Regarding claim 4, the previously applied references teach the limitations of claim 1 from which claim 4 depends, but do not teach Boehler teaches an electric motor (3) and a drive mechanism (shaft shown in Fig. 1) linking the motor to the first and second pumps.
Regarding claim 14, Boehler teaches that the first and second pumps are directly mounted to a tank exterior side (at plate 47) and to the manifold exterior side (connection shown schematically in Fig. 1).
Allowable Subject Matter
Claims 9, 13, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of two stationary dynamic seals as in claims 9 and 13 and of the manifold interaction surfaces of claim 15 are not shown in the prior art of record in combination with the remaining limitations of those claims.
Response to Arguments
Applicant’s arguments, see page 9, filed 4 February 2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103(a) and 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peterson.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        13 March 2021